     Case 2:15-cv-13288 Document 20 Filed 10/12/18 Page 1 of 15 PageID #: 435




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                AT CHARLESTON


IN RE ETHICON, INC., PELVIC REPAIR
SYSTEM     PRODUCTS      LIABILITY
LITIGATION                                              Master File No. 2:12-MD-02327
                                                                  MDL 2327

THIS DOCUMENT RELATES TO:                                           WAVE 8

Pilar ElQuesny, et al. v. Ethicon, Inc., et al.            JOSEPH R. GOODWIN
Case No. 2:15-cv-13288                                     U.S. DISTRICT JUDGE



                    MEMORANDUM IN SUPPORT OF DEFENDANTS’
                    MOTION FOR PARTIAL SUMMARY JUDGMENT

       Pursuant to Federal Rule of Civil Procedure 56(a), Defendants Ethicon, Inc. and Johnson

& Johnson (collectively “Ethicon”) hereby move for summary judgment on Plaintiffs’ claims for

Negligence (Count I), Strict Liability - Manufacturing Defect (Count II), Strict Liability -

Failure to Warn (Count III), Strict Liability - Defective Product (Count IV), Strict Liability -

Design Defect (Count V), Common Law Fraud (Count VI), Fraudulent Concealment (Count

VII), Constructive Fraud (Count VIII), Negligent Misrepresentation (Count IX), Negligent

Infliction of Emotional Distress (Count X), Breach of Express Warranty (Count XI), Breach of

Implied Warranty (Count XII), Violation of Consumer Protection Laws (Count XIII), Gross

Negligence (Count XIV), and Unjust Enrichment (Count XV).1




        1 By moving for summary judgment on some issues and not others, Defendants are not
waiving or abandoning their right to assert their arguments on those issues under the applicable
federal or local rules of procedure at such other time(s) as the remand or transferor court deems
appropriate.
      Case 2:15-cv-13288 Document 20 Filed 10/12/18 Page 2 of 15 PageID #: 436



        Plaintiffs Pilar and Mongy ElQuesny allege complications arising from the implantation

of Gynemesh PS. As a matter of law, these claims should be dismissed as set forth below.

                           STATEMENT OF UNDISPUTED FACTS

        1.     Plaintiff Pilar ElQuesny suffered from pelvic organ prolapse and underwent

surgery on March 15, 2005 where she received the Gynemesh. Short Form Compl., Doc. No. 1,

at fTj 8, 10; Exh. A: PI. Fact Sheet (Redacted) at 5.

        2.     The implant surgery occurred in Indiana. Ms. ElQuesny has been a resident of

Indiana at all times pertinent to this case, and all of the medical treatment related to her claimed

bodily injuries occurred in Indiana. Exh. A: PI. Fact Sheet (Redacted) at 2, 5, 7, 8.

        3.     Plaintiffs filed suit on September 18, 2015. Short Form Compl., Doc. No. 1.

They assert the following claims: Negligence; Strict Liability - Manufacturing Defect; Strict

Liability - Failure to Warn; Strict Liability - Defective Product; Strict Liability - Design Defect;

Common       Law     Fraud;    Fraudulent     Concealment;     Constructive     Fraud;   Negligent

Misrepresentation; Negligent Infliction of Emotional Distress; Breach of Express Warranty;

Breach of Implied Warranty; Violation of Consumer Protection Laws; Gross Negligence; Unjust

Enrichment; Loss of Consortium; Punitive Damages; and Discovery Rule and Tolling. Id. at |

13.

                                            ARGUMENT

        Summary judgment is proper where, when drawing permissible inferences in favor of the

nonmoving party, there is no genuine issue of material fact and the movant is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56(a); Matsushita Elec. Indus. Co., Ltd. v. Zenith

Radio Corp., 475 U.S. 574, 587-88 (1986). The Court’s function at this stage is not to “weigh




                                                  2
     Case 2:15-cv-13288 Document 20 Filed 10/12/18 Page 3 of 15 PageID #: 437



the evidence and determine the truth of the matter but to determine whether there is a genuine

issue for trial.” Anderson v. Liberty Lobby, Inc., All U.S. 242, 252 (1986).

I.     Indiana Law Applies to Plaintiffs’ Substantive Claims.

       For cases filed directly in the MDL, this Court has ruled that “the choice of law that

applies is the place where the plaintiff was implanted with the product.” Belanger v. Ethicon,

Inc., No. 2:13-cv-12036, 2014 WL 346717, at *1 (S.D.W. Va. Jan. 30, 2014).               Here, Ms.

ElQuesny’s implantation surgery occurred in Indiana and, therefore, the Indiana choice-of-law

test applies. See Short Form Compl., Doc. No. 1 at 111.

       Indiana applies “a modified lex loci delicti analysis,” which presumes that the substantive

law where the tort occurred governs and applies that law ‘“unless the state where the tort

occurred is an insignificant contact.’” Morgan v. Fennimore, 429 F. App’x 606, 609 (7th Cir.

2011) (quoting Simon v. United States, 805 N.E.2d 798, 804 (Ind. 2004)). Only then will Indiana

courts consider which state has the “most significant relationship.” Simon, 805 N.E.2d at 803.

“[I]t is a ‘rare case’ when the place of the tort is insignificant.” Alii v. Eli Lilly & Co., 854

N.E.2d 372, 379 (Ind. Ct. App. 2006) (quoting Simon, at 805 N.E.2d at 806)).

       As the place of Plaintiffs’ residence, the place of her implant procedure, and the state

where Ms. ElQuesny’s treatment and alleged injuries occurred, Indiana is the location where the

alleged tort occurred and the state with the “most significant relationship” to Plaintiffs’ product

liability claims. Exh. A: PI. Fact Sheet (Redacted) at 2, 5, 7, 8. Accordingly, based on the

significant contacts the State of Indiana has with this case and the choice-influencing factors that

favor the state, Indiana substantive law applies to Plaintiffs’ personal injury claims. E.g., Alii,

854 N.E.2d at 379 (concluding that the law of the state where patient took prescribed drugs and

suffered injuries governed product liability claims).



                                                 3
      Case 2:15-cv-13288 Document 20 Filed 10/12/18 Page 4 of 15 PageID #: 438



II.    The Court Should Grant Summary Judgment on Plaintiffs’ Common Law Personal
       Injury Claims (Counts I, II, III, IV, V, VI, VII, VIII, IX, X, XI, XII, XIV, XV) and
       Merge Them Into a Single Indiana Products Liability Act (“IPLA”) Claim.

       The IPLA provides the sole and exclusive cause of action for Plaintiffs’ alleged personal

injury claims. See Ind. Code § 34-20-1-1 (“This article governs all actions .. .for physical harm

caused by a product . . . regardless of the substantive legal theory or theories upon which the

action is brought.”) (emphasis added). The Indiana Supreme Court has confirmed that the IPLA

“govem[s] all product liability actions,” regardless of “the [underlying] theory of liability.”

Stegemoller v. ACandS, Inc., 767 N.E.2d 974, 975 (Ind. 2002) (emphasis added); see also Am.

Int7 Ins. Co. v. Gastite, No. l:08-cv-1360-RLY-DML, 2009 WL 1383277, at *2 (S.D. Ind. May

14, 2009) (“When a consumer seeks to recover from a manufacturer for physical harm from a

product, the IPLA provides for a single cause of action, regardless of the plaintiff’s substantive

legal theories.”) (emphasis added).

       In their Short Form Complaint, Plaintiffs assert the following common law product

liability claims: Negligence (Count I); Strict Liability - Manufacturing Defect (Count II); Strict

Liability - Failure to Warn (Count III); Strict Liability - Defective Product (Count IV); Strict

Liability - Design Defect (Count V); Common Law Fraud (Count VI); Fraudulent Concealment

(Count VII); Constructive Fraud (Count VIII); Negligent Misrepresentation (Count IX);

Negligent Infliction of Emotional Distress (Count X); Breach of Express Warranty (Count XI);

Breach of Implied Warranty (Count XII); Gross Negligence (Count XIV); and Unjust

Enrichment (Count XV). Each of these claims is premised on Ms. ElQuesny’s alleged personal

injuries. Accordingly, each claim is subsumed by the IPLA and the Court should merge them




                                               4
       Case 2:15-cv-13288 Document 20 Filed 10/12/18 Page 5 of 15 PageID #: 439



into a single IPLA claim.2 This was the approach the Court took under Indiana law in Ridgley v.

Ethicon, Inc., 2:12-CV-01311, 2017 WL 525854, at *2 (S.D.W. Va. Feb. 8, 2017), and is likewise

appropriate here.

III.     Plaintiffs’ Failure to Warn Claims Fail as a Matter of Law Because They Cannot
         Establish Causation.

         To sustain a failure to warn claim in the context of medical implants, a plaintiff “must not

only show that a manufacturer’s warning was inadequate, but that such inadequacy affected the

prescribing physician’s use of the product and thereby injured the plaintiff.” Minisan v. Danek

Med. Inc., 79 F. Supp. 2d 970, 978-79 (N.D. Ind. 1999). If no alleged deficiency in Ethicon’s

warnings could have affected Dr. Andrew Waran’s recommendation so as to have caused Ms.

ElQuesny’s injury, then summary judgment is appropriate. See id. at 978-79 (granting summary

judgment for medical device manufacturer because surgeon knew of risks and allegedly

inadequate label did not affect decision to use device); see also Kovach v. Caligor Midwest, 913

N.E.2d 193, 199 (Ind. 2009) (affirming judgment to measurement cup’s manufacturer where the

absence of a warning on the cup did not affect the healthcare provider’s treatment).

         Where, as here, Plaintiffs have not deposed Ms. ElQuesny’s implanting surgeon,

Plaintiffs cannot meet their burden of proof to show that a different warning would have altered


2 Indiana federal trial courts faced with common law claims subject to the IPLA either dismiss
them outright or merge them into a single IPLA claim. Compare Ryan ex rel. Estate of Ryan v.
Philip Morris USA, Inc., No. 1:05 CV 162, 2006 WL 449207, at *3 (N.D. Ind. Feb. 22, 2006)
(holding that plaintiffs “common law claims for negligence as well as fraud . . . must be
dismissed” because they “fall within the purview of the IPLA”), and Cincinnati Ins. Cos. v.
Hamilton Beach/Proctor-Silex, Inc., No. 4:05 CV 49, 2006 WL 299064, at *3 (N.D. Ind. Feb. 7,
2006) (dismissing common law negligence claim on grounds it is “subsumed” by IPLA), with
Lautzenhiser v. Coloplast A/S, No. 4:ll-cv-86-RLY-WGH, 2012 WL 4530804, at *3-*6 (S.D.
Ind. Sept. 29, 2012) (treating negligence, design defect, failure to warn, and implied warranty
claims as “a merged IPLA claim”), and Atkinson v. P & G-Clairol, Inc., 813 F. Supp. 2d 1021,
1024 (N.D. Ind. 2011) (merging negligence and strict liability claims “to form one products
liability claim under the IPLA”), and Tungate v. Bridgestone Corp., No. IP 02-0151-C H/K,
2004 WL 771191, at *6 (S.D. Ind. Mar. 26, 2004) (same).

                                                  5
      Case 2:15-cv-13288 Document 20 Filed 10/12/18 Page 6 of 15 PageID #: 440



his decision to implant the Gynemesh. See Higgins v. Ethicon, Inc., No. 2:12-cv-01365, 2017

WL 2813144, at *3 (S.D. W. Va. Mar. 30, 2017) (granting summary judgment as to failure to

warn because “plaintiffs have failed to present any testimonial or other evidence that Dr. Anhalt

would not have used or prescribed the TVT-S .... had he received a different warning.”) (Texas

law); Contreras v. Boston Sci. Corp., No. 2:12-CV-03745, 2016 WL 1436682, at *4 (S.D.W. Va.

Apr. 11, 2016) (“plaintiffs have not provided any citations to the record showing that Dr. Baker,

the implanting physician, would have taken a different course of action even if she had been

given an adequate warning”) (California law); Sowder v. Boston Sci. Corp., No. 2:13-CV-05149,

2015 WL 5838507, at *5 (S.D. W. Va. Oct. 5, 2015) (same) (Florida law); Bennett v. Boston Sci.

Corp., No. 2:13-CV-06641, 2015 WL 2088733, at *4 (S.D.W. Va. May 5, 2015) (granting

summary judgment where “there is no evidence that Dr. Edgerton, the implanting physician,

would have taken a different course of action even if he had been given an adequate warning”)

(West Virginia law); see also Mullins v. Ethicon, Inc., (Nancy Oxley) No. 2:12-CV-02952, 2017

WL 345865, at *2 (S.D.W. Va. Jan. 20, 2017) (plaintiff “unable to meet her burden of proof

regarding [implanter’s] reliance on any alleged inadequate warning and whether an alleged

sufficient warning would have altered his decision to implant the device because [the implanter]

died before he could offer evidence”). Accordingly, Plaintiffs cannot prove causation and all of

their claims asserting failure to warn (Counts I and III) fail as a matter of law.3




3 Ethicon further asserts that, to the extent Counts VI, VII, VIII, IX, X, XI, XII, XIII, or XIV are
based on any alleged failure to warn, these claims are merely repackaged strict liability or
negligent failure to warn claims, and are therefore subsumed and should be likewise dismissed
with prejudice.

                                                  6
      Case 2:15-cv-13288 Document 20 Filed 10/12/18 Page 7 of 15 PageID #: 441



IV.     Alternatively, Plaintiffs’ Strict Liability Claims Fail Under the Indiana Product
        Liability Act (Counts II, III, IV, and V).

        Defendants are entitled to summary judgment on Counts II, III, IV, and V because the

IPLA abolishes strict liability claims.

        Strict Liability Failure to Warn (Count III). Under the IPLA, failure to warn claims

sound in negligence, not strict liability. See Ind. Code § 34-20-2-2 (“[I]n an action . . . based on

an alleged failure to provide adequate warnings or instructions regarding the use of the product,

the party making the claim must establish that the manufacturer or seller failed to exercise

reasonable care under the circumstances ... in providing the warnings or instructions.”)

(emphasis added).     Consistent with the plain language of the IPLA, multiple courts have

confirmed that the IPLA does not recognize strict liability failure to warn claims. See, e.g.,

Piltch v. Ford Motor Co., 11 F. Supp. 3d 884, 888 (N.D. Ind. 2014) (“[A] so-called strict-

liability claim for . . . inadequate warning is strict in name only, and actually falls on the

negligence side of the ledger.”), aff’d 778 F.3d 628 (7th Cir. 2015); Chesnut v. Roof 665 N.E.2d

7, 10 (Ind. Ct. App. 1996) (explaining that IPLA “abolish[es] the theory of strict liability for . . .

duty to warn cases”). Accordingly, Ethicon is entitled to summary judgment on Count III.

        Strict Liability Design Defect (Count V). Plaintiffs also assert a design defect claim

sounding in strict liability (Count V). Like failure to warn claims, design defect claims under the

IPLA sound in negligence, not strict liability. See Ind. Code § 34-20-2-2 (“[I]n an action based

on an alleged design defect in the product[,] ... the party making the claim must establish that

the manufacturer or seller failed to exercise reasonable care under the circumstances in

designing the product . . . .”) (emphasis added); Piltch, 11 F. Supp. 3d at 888 (“[A] so-called

strict-liability claim for a design defect ... is strict in name only, and actually falls on the

negligence side of the ledger.”); TRW Vehicle Safety Sys., Inc. v. Moore, 936 N.E.2d 201, 209


                                                  7
     Case 2:15-cv-13288 Document 20 Filed 10/12/18 Page 8 of 15 PageID #: 442



(Ind. 2010) (holding that strict liability standard of proof does not apply to design defect claims

under IPLA); Chesnut, 665 N.E.2d at 10 (explaining that IPLA “abolish[es] the theory of strict

liability for design defect”). Accordingly, Ethicon is entitled to summary judgment on Count V

for this additional reason.

V.     Ethicon Is Also Entitled to Summary Judgment on Plaintiffs’ Claim for
       Manufacturing Defect, Whether Sounding in Negligence (Count I) or Strict Liability
       (Count II).

       Plaintiffs assert a manufacturing defect claim sounding in Negligence (Count I) and Strict

Liability (Count II). Ethicon is entitled to summary judgment on these claims because Plaintiffs

have no evidence of a manufacturing defect.

       As noted above, the IPLA abolishes strict liability, so Plaintiffs do not have a strict

liability manufacturing defect claim available to them.

       Nor can they establish such a claim under a negligence theory. In Indiana, “[a] product

contains a manufacturing defect when it deviates from its intended design.” Hathaway v. Cintas

Corp. Servs., 903 F. Supp. 2d 669, 673-74 (N.D. Ind. 2012) (collecting authority); see also

Piltch v. Ford Motor Co., 778 F.3d 628, 632 (7th Cir. 2015) (applying Indiana law). The

plaintiff bears the burden of presenting evidence of a manufacturing defect and generally must

present the testimony of an expert or other “skilled” witness to meet that burden. Piltch, 778

F.3d at 633. Neither the availability of alternative designs nor the mere existence of a product

failure will support the inference of a manufacturing defect. See id. (affirming grant of summary

judgment to airbag manufacturer despite plaintiffs’ reliance on owner’s manual and post­

accident state of vehicle’s airbags because manual and circumstantial crash evidence failed to

support inference that airbags deviated from intended design); Hathaway, 903 F. Supp. 2d at 674

(granting summary judgment to manufacturer of T-shirt that caught fire and concluding that an

alternative shirt design could not overcome lack of evidence of product deviation); Westchester

                                                 8
      Case 2:15-cv-13288 Document 20 Filed 10/12/18 Page 9 of 15 PageID #: 443



Fire Ins. Co. v. Am. Wood Fibers, Inc., No. 2:03-CV-178-TS, 2006 WL 3147710, at *5 (N.D.

Ind. Oct. 31, 2006) (dismissing claim mid-trial because plaintiff had no evidence that wood flour

deviated from intended design).

       Plaintiffs cannot meet their burden of producing evidence establishing that Ms.

ElQuesny’s device deviated from its intended design. The absence of that evidence is fatal to

Plaintiffs’ manufacturing defect claim under the IPLA. See Piltch, 778 F.3d at 633 (granting

summary judgment in favor of defendant on manufacturing defect claim where plaintiffs failed

to retain vehicle and black box “which could have contained details about the crash”). Summary

judgment on Plaintiffs’ manufacturing defect claim, whether sounding in sounding in Negligence

(Count I) or Strict Liability (Count II), is therefore proper.

VI.    There Is No Claim for “Defective Product” Under Indiana Law (Count IV).

       In Count IV, Plaintiffs seek to hold Defendants strictly liable on a “strict-liability

defective product” theory. To the extent that this claim is premised solely on strict liability, it

fails for the same reason as the other strict liability claims—i. e., because the IPLA does not

recognize strict liability. See supra. To the extent Plaintiffs seek to establish an IPLA claim for

“defective product,” there does not appear to be any such claim available under Indiana law.

Under the IPLA, a plaintiff must prove, inter alia, that the injury-causing product was sold “in a

defective condition unreasonably dangerous to any user or consumer.” Ind. Code § 34-20-2-1.

A plaintiff satisfies this requirement “by showing a design defect, a manufacturing defect, or a

failure to warn.” Piltch, 778 F.3d at 632. Any claim for “defective product” is inherently

redundant of Plaintiffs’ manufacturing defect, design defect, and failure to warn theories. The

Court should grant summary judgment as to this claim for this additional reason.               See

Lautzenhiser, 2012 WL 4530804 at *4 (dismissing breach of express warranty claim on grounds



                                                   9
   Case 2:15-cv-13288 Document 20 Filed 10/12/18 Page 10 of 15 PageID #: 444



that it “is already covered by [plaintiffs IPLA claim in] Counts II and III (defective design and

failure to warn)”).

VII.   Ethicon Is Entitled to Summary Judgment on Count IX Because the Theory of
       Negligent Misrepresentation Does Not Apply in Personal Injury Cases.

       Ethicon is entitled to summary judgment on Count IX for yet another reason: Indiana

courts do not extend the theory of negligent misrepresentation to personal injury cases.

       Indiana follows Section 552 of the Restatement (Second) of Torts. See Lautzenhiser,

2012 WL 4530804, at *6. Section 552 describes a negligent misrepresentation claim as arising

when a person “who, in the course of his business profession or employment, or in any other

transaction in which he has a pecuniary interest, supplies false information for the guidance of

others in their business transactions.” Restatement (Second) of Torts § 552. Consistent with the

plain language of Section 552—which confines negligent misrepresentation to cases involving

pecuniary loss resulting from business transactions—the court in Lautzenhiser declined to extend

the doctrine to a product liability case. See Lautzenhiser, 2012 WL 4530804, at *6. In so doing,

the court explained that “Indiana courts have been loath to extend [the doctrine] beyond the

employment relationship context.” Id. (citing cases).

       Here, Plaintiffs’ purported claim for negligent misrepresentation is premised on Ms.

ElQuesny’s alleged personal injury, not a pecuniary loss related to a business transaction.

Accordingly, Defendants are entitled to summary judgment on Count IX for this reason, too.

VII.   Ethicon Is Entitled to Summary Judgment on Plaintiffs’ Warranty Claims (Counts
       XI and XII).

       In addition to being subsumed by the IPLA and duplicative of the failure to warn claim,

Plaintiffs’ warranty claims also fail because they are time-barred, because Plaintiffs failed to

provide pre-suit notice, and due to a lack of privity.



                                                  10
     Case 2:15-cv-13288 Document 20 Filed 10/12/18 Page 11 of 15 PageID #: 445



       To the extent their warranty claims are premised on economic rather than personal injury

damages, they are governed by Indiana contract law, not the IPLA. See Gunkel v. Renovations,

Inc., 822 N.E.2d 150, 153 (Ind. 2005) (holding that “contract law governs . . . purely economic

loss arising from the failure of the product or service to perform as expected” and explaining that

economic loss encompasses diminution in product value). Under Indiana contract law, Plaintiffs’

warranty claims fail.

       A.      Plaintiffs’ Warranty Claims Are Time-Barred.

       Under its version of the UCC, Indiana imposes a four-year limitations period for express

and implied warranty claims that commences “when tender of delivery is made.” Ind. Code

§ 26-1-2-725(1), (2); see also 6 Point Trust v. Gulf Stream Corp., No. 3:04CV353RM, 2005 WL

1429847, at *l-*2 (N.D. Ind. June 14, 2005); Dart Indus., Inc. v. Adell Plastics, Inc., 517 F.

Supp. 9, 11 (S.D. Ind. 1980). No discovery rule applies. See Ind. Code § 26-1-2-725(2) (“A

cause of action accrues when the breach occurs, regardless of the aggrieved party’s lack of

knowledge of the breach.”) (emphasis added).4 Here, delivery was made on March 15, 2005, but

Plaintiffs did not file this lawsuit until September 18, 2015. Accordingly, Plaintiffs’ warranty

claims are time-barred.

       B.      Plaintiffs’ Warranty Claims Fail Because They Neglected the Pre-Suit Notice
               Requirement.

       The warranty claims should also be dismissed for lack of pre-suit notice.          See Ind.

Code § 26-1-2-607(3); Lautzenhiser, 2012 WL 4530804 at *5 (dismissing implied warranty

claim for lack of pre-suit notice); Cincinnati Ins. Cos., 2006 WL 299064 at *3-*4 (dismissing



4 Although Indiana applies a discovery rule to express warranties “explicitly extending] to
future performance of the goods,” see Ind. Code § 26-1-2-725(2), no such express warranty is at
issue here.


                                                11
    Case 2:15-cv-13288 Document 20 Filed 10/12/18 Page 12 of 15 PageID #: 446



express and implied warranty claims for lack of pre-suit notice). Plaintiffs cannot dispute they

failed to provide pre-suit notice of their claim. Accordingly, summary judgment is proper for

this additional reason.

        C.      Aspects of Plaintiffs’ Express and Implied Warranty Caims Fail for Lack of
                Privity.

        Next, portions of Plaintiffs’ warranty claims fail for lack of privity. Indiana law requires

privity for claims of express warranty and implied warranty of fitness for a particular purpose.

See, e.g., Lautzenhiser, 2012 WL 4530804, at *5-*6; Atkinson, 813 F. Supp. 2d at 1026. To the

extent Plaintiffs allege these types of warranty claims, they lack the necessary privity, and they

fail as a matter of law.

VIII. Plaintiffs’ Consumer Protection Law Claim (Count XIII) Fails Because Their
      Federally-Regulated Product Claim Is Exempt, Time-Barred, and Failed to Comply
      with the Written Notice Requirement.

       Plaintiffs’ consumer protection law claim (Count XIII) is governed by Indiana’s

Deceptive Consumer Sales Act (“DCSA”). See Ind. Code § 24-5-0.5-1-10. The DCSA does not

apply to “an act or practice that is (1) required or expressly permitted by federal law, rule, or

regulation; or (2). . . state law.” Id. § 24-5-0.5-6. Here, the device is regulated by the FDA, and

was sold with the FDA’s permission.        The DCSA therefore does not apply, and Plaintiffs’

consumer protection law claim should be dismissed.

       Further, even if the DCSA applied, any such claim would be time-barred. The DCSA

imposes a two-year statute of limitations, which begins running from the “occurrence of the

deceptive act.” Id. § 24-5-0.5-5(b). The discovery rule does not apply. See A.J. ’s Auto. Sales,

Inc. v. Freet, 725 N.E.2d 955, 965 (Ind. Ct. App. 2000), disagreed with on other grounds by

Magic Circle Corp. v. Schoolcraft, 4 N.E.3d 768, 770 (Ind. Ct. App. 2014). Here, the alleged




                                                12
   Case 2:15-cv-13288 Document 20 Filed 10/12/18 Page 13 of 15 PageID #: 447



deceptive act occurred on March 15, 2005, but Plaintiffs did not file this lawsuit until September

18, 2015. Accordingly, their DCS A claim is time-barred

       The DCSA further requires, as a precondition to suit, that the consumer give notice of the

deceptive act to the supplier within the earliest of six months of learning of the deceptive act, one

year of the consumer transaction, or the period of time set by written warranty. Ind. Code § 24-

5-0.5-5(a). Here, Plaintiffs did not provide the required pre-suit notice. Accordingly, the DCSA

claim fails for this additional reason. See Ridgley, 2017 WL 525854, at *3 (dismissing DCSA

claim for failure to provide pre-suit notice).

IX.    Summary Judgment Is Proper on Plaintiffs’ Unjust Enrichment Claim (Count XV).

       In addition to being subsumed, see supra, Plaintiffs’ unjust enrichment claim fails

because it is an equitable remedy, not a vehicle for receiving compensatory damages. In Indiana,

the equitable remedy of unjust enrichment is limited to restitution. See Lautzenhiser, 2012 WL

4530804, at *8 (citing Bayh v. Sonnertburg, 573 N.E.2d 398, 408 (Ind. 1991)). An unjust

enrichment claim seeking damages for personal injuries, healthcare costs, and lost wages

therefore warrants dismissal. See id. To the extent that Plaintiffs seek such damages through

their unjust enrichment claim, Ethicon is entitled to summary judgment on that claim.

                                          CONCLUSION

       For these reasons, Ethicon’s motion for partial summary judgment should be granted.

Plaintiffs’ claims for Negligence (Count I), Strict Liability - Manufacturing Defect (Count II),

Strict Liability - Failure to Warn (Count III), Strict Liability - Defective Product (Count IV),

Strict Liability - Design Defect (Count V), Common Law Fraud (Count VI), Fraudulent

Concealment (Count VII), Constructive Fraud (Count VIII), Negligent Misrepresentation (Count

IX), Negligent Infliction of Emotional Distress (Count X), Breach of Express Warranty (Count

XI), Breach of Implied Warranty (Count XII), Violation of Consumer Protection Laws (Count

                                                 13
    Case 2:15-cv-13288 Document 20 Filed 10/12/18 Page 14 of 15 PageID #: 448



XIII), Gross Negligence (Count XIV), and Unjust Enrichment (Count XV) should be dismissed

with prejudice.

                                         Respectfully submitted,


                                         /si William M. Gaze
                                         William M. Gage (MS Bar No. 8691)
                                         Butler Snow LLP
                                         1020 Highland Colony Parkway
                                         Suite 1400 (39157)
                                         P.O. Box 6010
                                         Ridgeland, MS 39158-6010
                                         (601)985-4561
                                         william.gage@butlersnow.com


                                        Is! Susan M. Robinson
                                        Susan M. Robinson (W. Va. Bar No. 5169)
                                        Thomas Combs & Spann PLLC
                                        300 Summers Street
                                        Suite 1380 (25301)
                                        P.O. Box 3824
                                        Charleston, WV 24338
                                        (304)414-1800
                                        srobinson@tcspllc.com

                                        Counsel for Ethicon, Inc. and
                                        Johnson & Johnson




                                           14
     Case 2:15-cv-13288 Document 20 Filed 10/12/18 Page 15 of 15 PageID #: 449



                                  CERTIFICATE OF SERVICE

         I certify that on this date, I electronically filed this document with the clerk of the court

using the CM/ECF system, which will send notification of this filing to CM/ECF participants

registered to receive service in this MDL.


                                                              /s/ William M. Gase
                                                              William M. Gage




                                                 15
43397946.vl
